DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 13 May 2022 has been entered and considered. Claims 1-14 have been amended. Claim 15 has been added. Claims 1-15 are all the claims pending in the application. Claims 1-6 and 8-15 are rejected. Claim 7 is objected to. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 
This application is being examined by an Examiner different from the Examiner that issued the previous action. 

Response to Amendment
In view of the Amendments to independent claims 1, 13, and 14, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below. 

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/090166 to Kanda et al. (corresponding U.S. Patent Application Publication No. 2018/0296064 is used as a translation in the following citations; hereinafter “Kanda”) in view of WO2015/060897 to Solanki et al. (hereinafter “Solanki”).
As to independent claim 1, Kanda discloses an endoscopic image diagnosis support system comprising a processor that includes hardware ([0042] and Abstract disclose that Kanda is directed to an endoscopic image processing apparatus that detects abnormal regions; [0006] discloses that Kanda’s algorithm is performed using software executed on a processor), wherein the processor is configured to: receive an input of an endoscopic image ([0069] discloses acquiring an intraluminal image captured by an endoscope); detect a region of interest within the image, the region of interest occupying an area smaller than an overall area of the image ([0072] discloses extracting abnormality candidate regions R1 and R2; see Fig. 4); and in response to detecting the region of interest: specify a specular reflection region and a non-specular reflection region in the region of interest ([0105-0112] discloses detecting, within each abnormality candidate region R1 and R2, a specular reflection region F4 which necessarily specifies a non-specular reflection region (i.e., the remaining portions of R1 and R2); See Figs. 19A-B).
Kanda discloses that the specular reflection region F4 is excluded from further diagnostic consideration ([0111]). Thus, Kanda implicitly discloses a determination of inadequacy for diagnosis based on the detected specular reflection region F4. However, Kanda does not explicitly disclose that the processor is configured to determine whether the region of interest is an inadequate region that is inadequate for diagnosis based on an image processing result for at least one of the specular reflection region and the non-specular reflection region specified in the region of interest. 
Solanki, like Kanda, is directed to medical image diagnosis, wherein overly-saturated image portions are ignored (Abstract and [02111]). Solanki discloses that local regions in the medical image are identified as having inadequate quality for diagnosis based on a quality assessment of the regions ([0106, 0158-168] and claim 148). Solanki discloses that such quality assessment may include detecting and ignoring overly-saturated image regions ([0211]). Notably, this is analogous to Kanda’s disclosure of ignoring specular reflection regions. Solanki further discloses analyzing the regions for a degree of blur, and the region is determined to be of insufficient quality if the blur degree exceeds a threshold ([0209-0210]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanda to test the abnormality candidate region for diagnosis adequacy, for example, based on an image analysis result of the specular region (over-saturation) or the remaining portions of the candidate region (for example by measuring a degree of blur), as taught by Solanki, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to allow for those regions that do not have inadequate quality to be used for diagnosis (claim 148 of Solanki).  
 As to claim 2, the proposed combination of Kanda and Solanki further teaches that the processor is configured to determine whether the region of interest is an inadequate region with a blur based on the image processing result for the non-specular reflection region ([0209-211] of Solanki discloses that overly-saturated image regions are ignored (which is analogous to Kanda’s disclosure of ignoring specular reflection regions) and that the region is determined to be of insufficient quality if the blur degree exceeds a threshold). 
As to claim 3, the proposed combination of Kanda and Solanki further teaches that the processor is configured to: calculate a blur amount of the non-specular reflection region specified in the region of interest, and determine whether the region of interest is an inadequate region with a blur based on the calculated blur amount ([0209-0210] of Solanki discloses determining a degree of blur in the region and determining that the region is inadequate if the degree of blur exceeds a threshold). 
As to claim 4, the proposed combination of Kanda and Solanki further teaches that the processor is configured to calculate the blur amount using the image before applying a Gaussian filter and the image after applying the Gaussian filter ([0217] of Solanki discloses evaluating the quality based on a Gaussian filtered version of the image subtracted from the original medical image). 
As to claim 8, the proposed combination of Kanda and Solanki further teaches that the processor is configured to classify the region of interest based on a feature of the region ([0088-0094] of Kanda discloses classifying the abnormality candidate region as abnormal or otherwise based on a proportion of fleck structure in the texture information). 
As to claim 9, the proposed combination of Kanda and Solanki further teaches that the processor is configured to: classify the region of interest based on the feature of the region in a case where a determination has been made that the region of interest is not an inadequate region, and output a classification result of the region of interest ([0088-0094] of Kanda discloses classifying the abnormality candidate region as abnormal or otherwise based on a proportion of fleck structure in the texture information and outputting the classification result (S106); claim 148 of Solanki discloses that local regions in the medical image that are identified as having adequate quality for diagnosis based on a quality assessment of the regions are allowed to be used for the very diagnosis described here in Kanda; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 
As to claim 10, the proposed combination of Kanda and Solanki further teaches that the processor is configured to output a classification result of the region of interest in a case where a determination has been made that the region of interest is not an inadequate region ([0088-0094] of Kanda discloses classifying the abnormality candidate region as abnormal or otherwise based on a proportion of fleck structure in the texture information and outputting the classification result (S106); claim 148 of Solanki discloses that local regions in the medical image that are identified as having adequate quality for diagnosis based on a quality assessment of the regions are allowed to be used for the very diagnosis described here in Kanda; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1).
As to claim 12, Kanda does not expressly disclose that the processor is configured to execute a classification process by using a convolutional neural network. However, Solanki discloses that lesion classification can be performed (after quality assessment) using a convolutional neural network ([0248, 0263]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanda to perform lesion classification using a convolutional neural network, as taught by Solanki, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance classification accuracy. 

Independent claim 13 recites a method comprising steps performed by the system recited in independent claim 1. Accordingly, claim 13 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 

Independent claim 14 recites a non-transitory computer readable medium encoded with a program executable by a computer to control the computer to perform processes ([0143] of Kanda discloses a recording medium readable by a device which performs the disclosed algorithm) comprising steps performed by the system recited in independent claim 1. Accordingly, claim 14 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Claim 15 differs from claim 1 in its recitation of detecting a plurality of regions of interest in the image and applying the claimed processing to each detected image. This features is taught by Kanda’s disclosure of detecting multiple abnormality candidate regions R1 and R2 ([0072] and Fig. 4). Turning to the specific language of the claim, the proposed combination of Kanda and Solanki further teaches that the processor is configured to: in response to detecting a plurality of regions of interest in the image ([0072] and Fig. 4 of Kanda discloses detecting multiple abnormality candidate regions R1 and R2): specify a specular reflection region and a non-specular reflection region in each of the plurality of regions of interest ([0105-0112] of Kanda discloses detecting, within each abnormality candidate region R1 and R2, a specular reflection region F4 which necessarily specifies a non-specular reflection region (i.e., the remaining portions of R1 and R2); See Figs. 19A-B), and determine, for each of the plurality of regions of interest, whether the region of interest is an inadequate region that is inadequate for diagnosis based on an image processing result for at least one of the specular reflection region and the non- specular reflection region specified in the region of interest ([0106, 0158-168, 0202-0217] and claim 148 of Solanki discloses that local regions in the medical image are identified as having inadequate quality for diagnosis based on a quality assessment of the regions, wherein the quality is determined, for example, based on over-saturation and degree of blur; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda in view of Solanki and further in view of KR2016/0092670 to Cheol et al. (hereinafter “Cheol”).
As to claim 5, the proposed combination of Kanda and Solanki does not expressly disclose that the processor is configured to determine whether the region of interest is an inadequate region with a shake based on the image processing result for the specular reflection region. 
Cheol, like Solanki, is directed to blur measurement in medical images (Abstract). Cheol discloses that reflection light from the imaged subject is circular when in good focus, whereas the reflection light is not circular when the camera was shaken, thereby generating a degree of blur (See Fig. 2 and corresponding description). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Kanda and Solanki to detect shake within a region of interest based on the circularity of reflection light, as taught by Cheol, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to evaluate clarity by deriving the degree of motion blur (See description of Fig. 2 of Cheol). 
As to claim 6, the proposed combination of Kanda, Solanki, and Cheol further teaches that the processor is configured to: calculate a circularity of the specular reflection region; and determine whether the region of interest is an inadequate region with a shake based on the calculated circularity (Fig. 2 and the corresponding description of Cheol discloses that reflection light from the imaged subject is circular when in good focus, whereas the reflection light is not circular when the camera was shaken, thereby generating a degree of blur; [0209-0210] and claim 148 of Solanki discloses that degree of blur is used as a measure of quality assessment to determine adequacy of diagnosis of a region; the reasons for combining the references are analogous to those discussed above in conjunction with claim 5).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kanda in view of Solanki and further in view of U.S. Patent Application Publication No. 20190156477 to Perrin et al. (hereinafter “Perrin”).
As to claim 11, the proposed combination of Kanda and Solanki further teaches that the region of interest is a lesion candidate region in the image ([0072, 0003] discloses that the abnormality candidate regions R1 and R2, and the abnormality may be a polyp). The proposed combination of Kanda and Solanki does not expressly disclose that the processor is configured to classify malignancy of the lesion candidate region. However, Perrin discloses that it was well known in the medical imaging arts before the effective filing date of the claimed invention to evaluate lesions for malignancy ([0034). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Kanda and Solanki to classify the malignancy of the abnormality candidate region, as taught by Perrin, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to inform the patient or physician of the severity of the lesion.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663